3/19/2020                     Case 20-13363-PGH                 Doc  10-1
                                                                CM/ECF         Filed
                                                                       LIVE - U.S.    03/19/20
                                                                                   Bankruptcy Court:flsbPage 1 of 3

                                                                                                              Repeat, PlnDue, DebtEd


                                                 U.S. Bankruptcy Court
                                       Southern District of Florida (Fort Lauderdale)
                                          Bankruptcy Petition #: 20-13438-SMG
                                                                                                         Date filed: 03/13/2020
 Assigned to: Scott M Grossman                                                   Deadline for filing claims (govt.): 09/09/2020
 Chapter 13
 Voluntary
 Asset


 Debtor                                                                            represented by Alberto M. Cardet
 Grisell Hernandez                                                                                1330 Coral Way #301
 2646 Sherman Street                                                                              Miami, FL 33145
 Hollywood, FL 33020                                                                              (305) 403-7783
 BROWARD-FL                                                                                       Fax : 305-403-7824
 SSN / ITIN: xxx-xx-6881                                                                          Email: alcardet@gmail.com

 Trustee
 Robin R Weiner
 www.ch13weiner.com
 POB 559007
 Fort Lauderdale, FL 33355
 954-382-2001

 U.S. Trustee
 Office of the US Trustee
 51 S.W. 1st Ave.
 Suite 1204
 Miami, FL 33130
 (305) 536-7285


    Filing Date                             #                                                  Docket Text

                                        1                          Chapter 13 Voluntary Petition . [Fee Amount $310] (Cardet,
   03/13/2020                           (7 pgs)                    Alberto) (Entered: 03/13/2020)

                                        2                          Statement of Debtor(s) Social Security Number(s) [Document
                                                                   Image Available ONLY to Court Users] Filed by Debtor
   03/13/2020                                                      Grisell Hernandez. (Cardet, Alberto) (Entered: 03/13/2020)

                                        3                          Certification of Budget and Credit Counseling Course by
                                        (1 pg)                     Debtor Filed by Debtor Grisell Hernandez. (Cardet, Alberto)
   03/13/2020                                                      (Entered: 03/13/2020)

   03/13/2020                                                      Receipt of Voluntary Petition (Chapter 13)(20-13438)
                                                                   [misc,volp13a] ( 310.00) Filing Fee. Receipt number
                                                                   36330308. Fee amount 310.00. (U.S. Treasury) (Entered:
                                                                   03/13/2020)
https://ecf.flsb.uscourts.gov/cgi-bin/DktRpt.pl?743665858812494-L_1_0-1                                                            1/3
3/19/2020                     Case 20-13363-PGH                 Doc  10-1
                                                                CM/ECF         Filed
                                                                       LIVE - U.S.    03/19/20
                                                                                   Bankruptcy Court:flsbPage 2 of 3


                                        4                          Request for Notice Filed by Creditor Synchrony Bank. (PRA
   03/15/2020                           (1 pg)                     Receivables Management (VSmith)) (Entered: 03/15/2020)

                                                                   Clerk's Evidence of Repeat Filings for debtor HERNANDEZ,
                                                                   GRISELL Case Number 16-17566 , Chapter 13 filed in
                                                                   Florida Southern on 05/26/2016 was Closed on 02/08/2017
   03/16/2020                                                      was Dismissed on 12/14/2016. (admin) (Entered: 03/16/2020)

                                        5                          Notice of Incomplete Filings Due. Chapter 13 Plan due by
                                        (2 pgs)                    3/27/2020. Summary of Your Assets and Liabilities and
                                                                   Certain Statistical Information due 3/27/2020. Schedules A-J
                                                                   due 3/27/2020.Statement of Financial Affairs Due
                                                                   3/27/2020.Declaration Concerning Debtors Schedules Due:
                                                                   3/27/2020.Chapter 13 Statement of Your Current Monthly
                                                                   Income and Calculation of Commitment Period Form 122C-1
                                                                   Due 3/27/2020. Payment Advices due for Debtor 3/27/2020.
                                                                   [Incomplete Filings due by 3/27/2020]. (Grooms, Desiree)
   03/16/2020                                                      (Entered: 03/16/2020)

                                        6                          Notice of Appearance and Request for Service by James B
                                        (1 pg)                     Miller Filed by Creditor Antonio Balestena, Jr.. (Miller,
   03/18/2020                                                      James) (Entered: 03/18/2020)

                                        7                          BNC Certificate of Mailing (Re: 5 Notice of Incomplete
                                        (4 pgs)                    Filings Due. Chapter 13 Plan due by 3/27/2020. Summary of
                                                                   Your Assets and Liabilities and Certain Statistical Information
                                                                   due 3/27/2020. Schedules A-J due 3/27/2020.Statement of
                                                                   Financial Affairs Due 3/27/2020.Declaration Concerning
                                                                   Debtors Schedules Due: 3/27/2020.Chapter 13 Statement of
                                                                   Your Current Monthly Income and Calculation of
                                                                   Commitment Period Form 122C-1 Due 3/27/2020. Payment
                                                                   Advices due for Debtor 3/27/2020. [Incomplete Filings due
                                                                   by 3/27/2020].) Notice Date 03/18/2020. (Admin.) (Entered:
   03/18/2020                                                      03/19/2020)

                                        8                          Motion to Dismiss Case For Other Reason Lack of Section
                                        (104 pgs; 7 docs)          109(e) Eligibility and Bad Faith Filed by Creditor Antonio
                                                                   Balestena, Jr. (Attachments: # 1 Exhibit "A" Bankruptcy
                                                                   Docket of Bullseye #2 # 2 Exhibit "B" Bullseye #2 Form 204
                                                                   (20 Largest Unsecured Creditors) # 3 Exhibit "C" -- State
                                                                   Court Injunction # 4 Exhibit "D" -- Final Judgment # 5
                                                                   Exhibit "E" -- Final Judgment to Creditor's Father # 6 US
   03/19/2020                                                      Mail Service List) (Miller, James) (Entered: 03/19/2020)

   03/19/2020                           9                          Motion to Dismiss Case For Other Reason Lack of Section
                                        (64 pgs; 7 docs)           109(e) Eligibility and Bad Faith Filed by Creditor Antonio
                                                                   Balestena, Jr. (Attachments: # 1 Exhibit "A" Bankruptcy
                                                                   Docket of Bullseye #2 # 2 Exhibit "B"- Bullseye #2 Form 204
                                                                   -(20 Largest Unsecured Creditors) # 3 Exhibit "C"-- State
                                                                   Court Injunction # 4 Exhibit "D" -- Final Judgment # 5
                                                                   Exhibit "E" -- Final Judgment to Creditor's Father # 6 US
                                                                   service mail) (Miller, James) (Entered: 03/19/2020)
https://ecf.flsb.uscourts.gov/cgi-bin/DktRpt.pl?743665858812494-L_1_0-1                                                           2/3
3/19/2020                     Case 20-13363-PGH                 Doc  10-1
                                                                CM/ECF         Filed
                                                                       LIVE - U.S.    03/19/20
                                                                                   Bankruptcy Court:flsbPage 3 of 3




                                                         PACER Service Center
                                                              Transaction Receipt
                                                                 03/19/2020 17:28:00
                                    PACER                                  Client
                                                   lawjbm416:2573825:0
                                    Login:                                 Code:
                                                                                     20-13438-SMG Fil or
                                                                                     Ent: filed Doc From: 0
                                                                           Search Doc To: 99999999 Term:
                                    Description: Docket Report
                                                                           Criteria: included Format: html
                                                                                     Page counts for
                                                                                     documents: included
                                    Billable
                                                   2                       Cost:       0.20
                                    Pages:




https://ecf.flsb.uscourts.gov/cgi-bin/DktRpt.pl?743665858812494-L_1_0-1                                               3/3
